NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0830n.06

                                            No. 12-4101
                                                                                         FILED
                           UNITED STATES COURT OF APPEALS                             Sep 13, 2013
                                FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk

YAMIN IMRAN,                                          )
                                                      )
       Petitioner,                                    )
                                                      )
v.                                                    )      ON PETITION FOR REVIEW
                                                      )      FROM THE UNITED STATES
ERIC H. HOLDER, JR., Attorney General,                )      BOARD OF IMMIGRATION
                                                      )      APPEALS
       Respondent.                                    )
                                                      )




       BEFORE: GIBBONS, SUTTON, and KETHLEDGE, Circuit Judges.


       PER CURIAM. Yamin Imran, a native and citizen of India, petitions for review of an order

of the Board of Immigration Appeals (BIA) dismissing his appeal from an immigration judge’s (IJ)

decision finding him removable as charged and denying his motion to terminate removal

proceedings.

       Imran was admitted to the United States as a lawful permanent resident on February 23, 2004.

In 2006, a federal grand jury in the United States District Court for the Northern District of Ohio

charged that, on or about August 4, 2005, Imran “did knowingly and willfully make materially false,

fraudulent, and fictitious statements and representations” to a special agent of the Federal Bureau

of Investigation, in violation of 18 U.S.C. § 1001(a)(2). (A.R. 236). Imran pled guilty to the offense

and was sentenced to one year of probation.

       The Department of Homeland Security subsequently initiated removal proceedings against

Imran by serving him with a notice to appear, charging him with removability under section
No. 12-4101
Imran v. Holder

237(a)(2)(A)(i) of the Immigration and Nationality Act, 8 U.S.C. § 1227(a)(2)(A)(i), as an alien

convicted of a crime involving moral turpitude (CIMT) committed within five years after his

admission, for which a sentence of one year or longer may be imposed. Appearing before an IJ,

Imran admitted the factual allegations in the notice to appear but denied the charge of removability.

After briefing by the parties, the IJ found Imran removable as charged, denied his motion to

terminate the removal proceedings, and granted his request for voluntary departure. Imran filed an

appeal from the IJ’s decision, which the BIA dismissed.

        In support of his petition for review, Imran contends that the BIA erred in affirming the IJ’s

finding that his conviction under 18 U.S.C. § 1001(a)(2) constitutes a CIMT. “[W]e review de novo

whether the elements of a federal crime fit the BIA’s definition of a CIMT.” Kellermann v. Holder,

592 F.3d 700, 703 (6th Cir. 2010). “Any crime which involves intent to defraud as one of its

elements is a CIMT.” Id.

        Imran asserts that 18 U.S.C. § 1001(a)(2), which prohibits the making of “any materially

false, fictitious, or fraudulent statement or representation,” is written in the disjunctive and prohibits

conduct both involving and not involving moral turpitude. The BIA did not challenge Imran’s

argument that the making of a fictitious statement was not a crime of moral turpitude. Instead, the

BIA looked to this court’s Kellermann decision and concluded that because Imran’s indictment

charged him in the conjunctive with making “materially false, fraudulent, and fictitious statements

and representations,” Imran was convicted of a crime containing an element of fraud, rendering him

removable as an alien convicted of a CIMT. See Kellermann, 592 F.3d at 704 05.

        The record here does not permit us to conclude whether Imran pled guilty to the indictment

as charged or whether at the change of plea hearing he admitted only to having made a fictitious

                                                   -2-
No. 12-4101
Imran v. Holder

statement. But the omission is irrelevant. Violation of 18 U.S.C. § 1001(a)(2) requires that the

defendant act willfully and knowingly. Making a fictitious statement to a government agency

knowing that it is fictitious involves no less moral turpitude than making a false statement to a

government agency knowing that it is false. As we concluded in Zaitona v. INS, 9 F.3d 432, 437 (6th

Cir. 1993), “the crime of making false statements is a crime of moral turpitude when the elements

of materiality and knowledge are shown.” Because both knowledge and materiality are essential

elements of § 1001(a)(2), Imran’s guilty plea necessarily establishes the presence of both.

       Kellermann is not to the contrary. Kellermann does not purport to overrule Zaitona, which

it cites, and indeed could not do so. See Valentine v. Francis, 270 F.3d 1032, 1035 (6th Cir. 2001)

(stating that under Sixth Circuit custom and rules, a panel’s published opinion is binding on

subsequent panels unless an intervening Supreme Court decision requires modification of the prior

panel decision or the en banc court overrules that prior decision). In Kellermann the court dealt with

violations of both 18 U.S.C. §§ 371 and 1001 and initially found that the indictment’s allegation that

Kellermann’s purpose was to defraud the United States, stated conjunctively with his purpose to

obtain grant funds, established that Kellermann was convicted of conspiring to act fraudulently. 592

F.3d at 705. Building upon that conclusion, the Kellermann court then found that the conjunctive

language in § 1001 of the indictment supported a conclusion that Kellermann acted fraudulently.

Id. The court in Kellermann thus sidestepped and did not address the precise issue with which we

deal here because it discerned Kellermann’s fraudulent intent from the interplay of the conspiracy

and false statement charges.

       Accordingly, we deny Imran’s petition for review.




                                                 -3-